Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
We held in Bottomly v. Grace Church, 2 Cal., 90, that to enable a material man to enforce a lien upon a building for materials furnished, it must be alleged and proved not only that the materials have *241been used in the construction of the building, but they must have been, by the express terms of the contract, furnished for the particular building on which the lien is claimed.
Testing this case by the doctrine of that decision, the facts set out in the complaint are wholly insufficient to entitle the plaintiff to the relief which he seeks.
The judgment is affirmed.